PER CURIAM.
Plaintiffs Dominic, Terrence and Annette South appeal an adverse final judgment entered pursuant to a jury verdict in plaintiffs’ action against The Palm Bay Club, Inc. for negligence.
The judgment from which the plaintiffs appeal is affirmed upon a holding that: (1) the trial court’s refusal to give certain requested jury instructions was harmless error as, upon consideration of the jury instructions taken as a whole, together with the evidence, we find the jury was not misled by the failure to give the requested instructions, see Guy v. Kight, 431 So.2d 653 (Fla. 5th DCA), rev. denied, 440 So.2d 352 (Fla.1983); Gallagher v. Federal Insurance Co., 346 So.2d 95 (Fla. 3d DCA), cert. denied, 354 So.2d 980 (Fla.1977); and (2) the trial court did not abuse its discretion in refusing to declare a mistrial on the basis that counsel for defendant had improper contact with a juror where the communication had nothing to do *32with the merits of the case, and the trial judge questioned the juror and was assured by her that such contact would not affect her decision, see First National Bank in Tarpon Springs v. Bliss, 56 So.2d 922 (Fla.1952); Concord Shopping Center, Inc. v. Bookbinder, 227 So.2d 888 (Fla. 3d DCA 1969).
Affirmed.